DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-20 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-15, 26, 27, 29, 47, and 48 of copending Application No. 17/218,663. Although the claims at issue are not identical, they are not patentably distinct from each other because the structural limitations of the seat support having a plurality of non-foam layers stacked and method of providing are claimed.
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1-7, 9-16, 18, and 19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Forrest Wen Liau U.S. Patent Publication 2019/0344691 A1 (Liau) in view of Werner Klusmeier et al. U.S. Patent 9,434,286 B2 (Klusmeier).
Regarding claim 1, Liau discloses seat support comprising a plurality of layers of a material to mount to a seat frame and to support an occupant upon the seat frame, wherein the plurality of layers is stacked upon each other, and at least one of the plurality of stacked layers has a generally uniform thickness (Figure 13, [0039]).  Liau does not directly disclose the material to be non-foam material but discloses the variation of similar materials ([0046]).  Klusmeier discloses a seat support comprising a plurality of layers of a non-foam material (Column 3 Line 21-31).  
Therefore it would have been an obvious modification well known in the art before the effective date of the claimed invention to modify Liau as taught by Klusmeier to include Klusmeier’s material compositions of the seat support.  Such a modification would provide alternative materials to make a seat support.  
Regarding claim 2, Liau in view of Klusmeier discloses the seat support wherein the plurality of layers further comprises: a base layer to mount to the seat frame; and a second layer mounted to the base layer, wherein the second layer has the generally uniform thickness (Figure 3-4 layers, Liau).
Regarding claim 3, Liau in view of Klusmeier discloses the seat support wherein the base layer has a first firmness; and wherein the second layer has a second firmness that is less firm than the first firmness ([0028], [0039]; material density variable for the firmness of material, Liau in view of Column 3 Lines 8-20, Klusmeier).  
Regarding claim 4, Liau in view of Klusmeier discloses the seat support wherein the base layer and second layer has thicknesses (Figure 13, Liau).  Dimensional modification is common and well known in the art.  It would be obvious to vary the thickness of the first layer relative to the second layer.  Such a modification would optimize the material performance properties to enhance the seat support comfort.
Regarding claim 5-7, Liau in view of Klusmeier discloses the seat support wherein the materials of the base and second layer can be formed of monofilament textile material and polyester.  Material modification is common and well known in the art.  It would be obvious to use the know material to the base and second layers.  Liau in view of Klusmeier discloses the base the base layer is formed from a monofilament textile material; wherein the second layer is formed from a monofilament textile material; wherein the second layer is formed from polyester (Column 2 Lines 17-25, Column 3 Lines 16-31, Klusmeier). 
Regarding claim 9, Liau in view of Klusmeier discloses the seat assembly comprising: a substrate; and the seat support attached to the substrate ([0027], [0041-0042], Liau).
Regarding claim 10, Liau in view of Klusmeier discloses the seat assembly further comprising the seat frame, wherein the substrate is attached to the seat frame ([0025]-[0027], Liau).
Regarding claim 11, Liau in view of Klusmeier discloses the seat assembly comprising: the seat support; and a trim cover sized to receive the seat support with the second layer oriented between the trim cover and the base layer ([0027], Liau).  
Regarding claim 12, Liau in view of Klusmeier discloses the seat assembly further comprising a plurality of zones, wherein at least two of the zones vary in thickness, or firmness (Figures 2-5, layers and thickness vary; [0028], Liau). 
  Regarding claims 13 and 14, Liau in view of Klusmeier discloses the seat assembly wherein the plurality of zones further comprises a nose, an insert, and a pair of bolsters on opposed lateral sides of the nose and the insert to support a seat bottom; wherein the plurality of zones further comprises an insert, a pair of bolsters on opposed lateral sides of the insert, and a pair of shoulders on opposed lateral sides of the insert to support a seat back ([0005], [0028], Liau).  
Regarding claims 15 and 19, Liau discloses a method for manufacturing a seat assembly comprising: forming a base seat support portion; cutting a second seat support portion from a sheet of monofilament material; and installing the second seat support portion upon the base seat support portion ([0027], [0041-0042], Liau).  Liau does not directly disclose the material to be a sheet of monofilament material but discloses the variation of similar materials ([0046]).  Klusmeier discloses a seat support comprising a plurality of layers from a monofilament material (Column 3 Line 21-31).  
Therefore it would have been an obvious modification well known in the art before the effective date of the claimed invention to modify Liau as taught by Klusmeier to include Klusmeier’s material compositions of the seat support.  Such a modification would provide alternative materials to make a seat support.  
Regarding claim 16, Liau in view of Klusmeier discloses the method further comprising installing a trim cover over the base seat support portion and the second seat support portion so that the second seat support portion is oriented between the base seat support portion and the trim cover ([0027], [0041-0042], Liau).  
Regarding claim 18, Liau in view of Klusmeier discloses the method further comprising forming the base seat support portion from a non-foam material (Column 3 Line 21-31, Klusmeier).  

Claims 8, 17, and 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Liau in view of Klusmeier in view of Dai W. Kim et al. U.S. Patent 5,833,321 A (Kim).
Regarding claims 8 and 17, Liau in view of Klusmeier discloses the seat support and method comprising a base layer and second layer (Liau).  Liau in view of Klusmeier does not directly disclose the second layer to be welded, sewn, or adhered to the base layer.  Kim discloses the seat support wherein each sequential pair of layers are welded or sewn together (Column 7 Lines 40-53, Kim).
Therefore it would have been an obvious modification well known in the art before the effective date of the claimed invention to modify Liau in view of Klusmeier as taught by Kim to include Kim’s means to attach layers of material for a seat support.  Such a modification would provide a means to make a seat support.  
Regarding claims 20, Liau discloses a method for manufacturing a seat assembly comprising: forming a base seat support portion; cutting a second seat support portion from a sheet of monofilament material; and installing the second seat support portion upon the base seat support portion ([0027], [0041-0042], Liau).  Liau does not directly disclose the material to be a sheet of monofilament material but discloses the variation of similar materials ([0046]).  Klusmeier discloses a seat support comprising a plurality of layers from a monofilament material (Column 3 Line 21-31).  
Therefore it would have been an obvious modification well known in the art before the effective date of the claimed invention to modify Liau as taught by Klusmeier to include Klusmeier’s material compositions of the seat support.  Such a modification would provide alternative materials to make a seat support.  
Liau in view of Klusmeier discloses the method further comprising installing a trim cover over the base seat support portion and the second seat support portion so that the second seat support portion is oriented between the base seat support portion and the trim cover ([0027], [0041-0042], Liau).  
Liau in view of Klusmeier discloses the seat support and method comprising a base layer and second layer (Liau).  Liau in view of Klusmeier does not directly disclose the second layer to be welded, sewn, or adhered to the base layer.  Kim discloses the seat support wherein each sequential pair of layers are welded or sewn together (Column 7 Lines 40-53, Kim).
Therefore it would have been an obvious modification well known in the art before the effective date of the claimed invention to modify Liau in view of Klusmeier as taught by Kim to include Kim’s means to attach layers of material for a seat support.  Such a modification would provide a means to make a seat support.  

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SHIN H KIM whose telephone number is (571)272-7788. The examiner can normally be reached Monday-Friday 9AM-6PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, David Dunn can be reached on 571-272-6670. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/SHIN H KIM/Primary Examiner, Art Unit 3636